       Case 1:20-cv-10907-LTS-SDA Document 12 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 A. S., individually and on behalf of D.I., a                               4/7/2021
 child with a disability,
                                                             1:20-cv-10907 (LTS) (SDA)
                                  Plaintiffs,
                                                             ORDER
                    -against-

 New York City Department of Education,

                                  Defendant.



STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that, no later than Wednesday, April 14, 2021, the parties shall file a

joint letter setting forth a proposed briefing schedule regarding attorney’s fees.

SO ORDERED.

DATED:         New York, New York
               April 7, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
